DETAILED ACTION
1.	This Office action considers claims 1-19  and 21-23 and is in response to the applicant’s 06/30/2022 amendment and remarks.  
	In the non Final Office action dated 04/21/2022, the specification was objected to because the amendment include statement that was part of the remarks rather than the specification, and that the amendment improperly incorporating by reference application No. 14/965,152. (Id., non-final Office action at p.3)  In view of Applicant’s filling amendment to the specification correcting the issues, the objection to the amendment to the specification is hereby withdrawn.   
	Additionally, the oath/declaration was rejected under 35 USC 251 because the error was identified on a separate page rather than being identified on the declaration, and because the error statement was referring to the present application as “continuing reissue application” rather than “reissue application”. (Id., non-final Office action at pp. 4-5)
	Applicant filed a new declaration correctly identifying the error in the declaration and correctly referencing the present application as “reissue application”, and for that reason the rejection of claims 1-19 and 21-23 under 35 USC 251 is hereby withdrawn.
	 Moreover, Claim 20 was rejected under 35 USC 112(d), as failing to further limit the subject matter of the claim 23. The rejection of claim 20 under 35 USC 112(d) is hereby withdrawn in view of applicant’s cancelling claim 20.
Objection to Drawings
2.	The drawings are objected to under 37 CFR 1.83(a)  because they fail to show, “installing the second application on the mobile computing device if the second application is not installed; and executing a deep link into the second application so that the second application can automatically perform the action,” (on the flow chart) as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application.

Claim Interpretation 
3.	During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 (II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.

B. Claim Interpretation Under 35 U.S.C. §112(6th)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ) and MPEP §2181 -2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

It is determined that claims 15 and 23 contain functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (6th Paragraph). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph.

It is determined that claim 15 recite:
Phrase (1) a hardware processor interoperably coupled with a computer memory and configured to: 
receive an indication on … computing device; 
request a list of … service, wherein the request to … contextual data, and wherein the contextual application … device; 
receive a policy … the action; 
select a second application … on the policy; 
receive a response from … device, wherein the response indicates …is installed;
install the second … is not installed.  
Claim 16 recite:
Phrase (2), the system of claim 15, wherein the received list of applications that can fulfill the action is prioritized.
Claim 17 recite:
Phrase (3), the system of claim 15, further configured to enumerate the list of applications that can fulfill the action.
Claim 18 recite:
Phrase (4), the system of claim 15, further configured to: trigger an operating system to install the second application; and determine whether the second application is installed.
Claim 19 recite:
Phrase (5), the system of claim 18, further configured to, following the determination whether the second application is installed, determine whether a timeout period has elapsed.
	Claim 23 is dependent on claim 15 and recites:
	 Phrase (6), the system of claim 15, further configured to execute a deep link into the second application so that the second application can perform the function.
	Claim 
With respect to Phrase (1), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is found that ‘a hardware processor… configured to' is a generic placeholder or nonce term equivalent to ‘means.’ The MPEP with respect to the structure of ‘processor’ and/or ‘microprocessor’ states in part:
“For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." [Emphasis added] Id.”
	In the present situation, while the ‘hardware processor’ convey a particular structure for the simple specified functions in the MPEP, e.g., ‘receiving’ data, ‘storing’ data, and ‘processing’ data, however, to one of ordinary skill in the art considering the prior art of record, the phrase ‘hardware processor’ alone does not denote particular structure either expressly or inherently for performing the functions in Phrase (1), because an off the shelf ‘hardware processor’ need to be programmed based on an algorithm. As such, Phrase (1) meet invocation prong (A) 
	Phrase (1) meet invocation prong (B) because there is a functional recitation to ‘receive…’, ‘request…’, ‘select…’, ‘receive…’, ‘install…’. 
	Phrase (1) meets invocation Prong (C) because there is no structure recited in the limitations that performs the functions following each of the action verbs.
	Thus the limitations in Phrase (1) invokes 112 (6th paragraph). 
Claims 17-19 and 23 which is dependent on claim 15 and adds more functionality to the functions performed by the processor of claim 15. For the reasons set forth above with respect to claim 15, claims 16-19 and 23 also invoke 112 (sixth paragraph)

Corresponding Structure:
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (1) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. According to the specification, the computer 402, which includes processor 405, connected to the memory 406, execute the instructions or algorithm (step/procedure) based on flow charts in Figs 1A, 1B and 4 perform the function of Phrase (1). For example, the processor with its associated hardware depicted in Fig. 4, perform the function of ‘receive an indication on … computing device’ described at 5:46-50 (see block 101 in Fig. 1A), and the function of ‘request a list of … service, wherein the request to … contextual data, and wherein the contextual application … device’ at 5:51-67 (see Fig. 1A, elements 102, 103, 104 and 105, the function of ‘receive a policy … the action’ at 6:28-41 (see elements 106, 108,  and 109), the function of ‘select a second application … on the policy’ at 8:11-52 (see Fig. 3, elements 304 and 306) and the function of ‘receive a response from … device, wherein the response indicates …is installed’ at 7:60-8:3 (See Fig. 2 elements 207 and 208, and Fig. 3) and finally the function of ‘install the second … is not installed’ at Fig. 1B (see elements 107 and 111), and Fig. 3, 306.
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (2) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. For example, the specification describes the structure associated with the function in claim 16 at 2:24-26(See Fig. 1A and element 104)
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (3) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. For example, the specification describes the structure associated with the function in claim 7 at 32-36 (See Fig. 2 and element 202)
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (4) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. For example, the specification describes the structure associated with the function in claim 18 at 8:40-44 (See Fig. 1B and element 111)
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (5) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. For example, the specification describes the structure associated with the function in claim 19 at 6:48-51 and 61-67 (See Fig. 1B and element 113)
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (6) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. For example, the specification describes the structure associated with the function in claim 23 at 7:4-8 (See Fig. 1B and element 115) 


4.	The Examiner is aware that in the previous Office action claims 1-19 and 21-23 were allowed over prior art of record, however upon further review by the examiner, it is noted that claims could be rejected under 35 U.S.C. 251 as being in violation of the original patent requirement.

Claim Rejection, 35 U.S.C. § 251 - Original Patent Requirement
5.	Claims 1-19 and 21-23 are rejected under 35 U.S.C. § 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure a method (or computer-readable media and/or computer systems) for using an application, expressing intent to perform an action in another application that is not yet installed on the user's device, and receiving a list of applications able to perform the expressed action, without performing the action in the newly installed application. 
The Title of the invention, is directed to “Use-case-based Application Installation And Switching To A Second Application To Perform An Action” (Id.). See also the Abs. “The present disclosure describes methods, systems, and computer program products for providing … an expressed intent to perform an action not available in a first application is received… A deep link is executed into the second application so that the second application can automatically perform the action”) (Id.) The specification of the ‘211 patent in explaining embodiment of the invention, discloses, “[T]he present disclosure relates to computer-implemented methods, computer-readable media, and computer systems for... the application able to perform the expressed action will be installed, and then the action is automatically performed in the newly installed application” (Id., at 1:37-43) Later the specification as part of the “DETAILED DESCRIPTION” teaches, “[I]f it is determined to that an application should be used based on a policy, proceed to 115; otherwise, proceed back to 106” (note that Element 115 says; “Perform action in Application B”) (Id., at 6:35-37) The specification specifically describes that, “[A]t 115, application A triggers the requested action in application B. In some embodiment this can be achieved using deep link where URL, is used to pass an action, and context to receiving application. From 115, a method 100b stops.” See also in Fig, 1A after element 104 and element 105 that list of actions are enumerated, the flow chart continues to Fig. 1B, where determination is made to use application based on policy in element 108, the then continues and ends up to element 115 related to performing action in Application B. (Id., Figs. 1A, and 1B) 
The point is that, the specification makes clear that in embodiment of the invention, element 115, related to performing action in Application B is always performed. In other words, there is no single embodiment described in the specification that perform the functions in the claim without “executing a deep link into the second application so that the second application can automatically perform the action.

This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):
	
    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. Patentee and its expert argued that a person of ordinary skill in the art would understand that the invention included embodiments both with and without arbors. Id. at 6. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by including claims that did not require arbors. Id. at 10. Similarly, the patent here does not clearly and unequivocally disclose any embodiment does not require “generating an explanation of the recommendation. 
To overcome this rejection, claims 1-19 and 21-23 must be amended to include embodiment that include “executing a deep link into the second application so that the second application can automatically perform the action.1” [Emphasis added] 

Allowable Subject matter 
6.	Claims 1-19 and 21- 23 would be allowable over the prior art of record. The following is Examiner’s statement of reasons for allowable subject matter: 
The invention generally relates to computer-implemented methods, and systems for binding activities such as when a user, using an application, express intent to perform an action in another application that is not yet installed on the user's device. The application that can perform the expressed action will be installed, and then the action is automatically performed in the newly installed application. (Id., Title, Abstract, and at 1:37-44) 
More specifically, when an indication of an expressed intent to perform an action which is not available in a first application used by the user on a mobile device is received, one or more applications capable of fulfilling the action are requested from a Service. The request to the Service including available contextual data. A policy and a list of applications that can fulfill the action are received. A second application is selected to perform the action based on the policy. A response is received from a transmitted query to an operating system to determine if the second application is installed, wherein the response indicates whether the second application is installed. The second application is installed if not already installed. (Id., at 1:45-58, 5:46-67, and Fig, 1A)
The specification describing an example of the invention in a situation where a user in is in an application (“appl. A”) for reserving a table at a restaurant and has successfully reserved their table; reservation to start in 30 minutes’ time. Now the user needs to get to the restaurant, and the application (“appl. A”) offers the functionality (“appl. B”) to ‘get a ride’ to the restaurant. The restaurant reservation (“appl. A”) doesn’t know how to get the user a car to the restaurant, so it defers to a service that knows how to find services that can fulfill this use-case.(Id., at 1:56-63) 
A close prior art of record is Khanna (U.S. Pub. No. 21013/0111328), describing that if  “the application is not currently installed, a user may be presented with a download screen for the application served from an application vendor system. With user authorization, the application may be downloaded and installed on a user device.” (Id., at [0027]) Khanna further states that “[t]he online environment 100 may also include an application vendor system 125. The application vendor system may include one or more servers that offer applications for download.” (Id., at [0045])
Khanna also states that “[I]n some implementations, a user is presented with icons for multiple applications that may handle the landing page for the content item. For example, applications may be registered with the operating system for a user device in a manner that indicates they handle URLs that match a certain pattern. The user may then select among the available applications.” (Id., at [0063]) 
Regarding method claim 1, while Khanna may teach that the application vendor system offers applications for download, However Khanna fails to teach or to suggest a method for binding activities such that a user, using an application, can express intent to perform an action in another application that is not yet installed on the user's device, “requesting a list of one or more applications capable of fulfilling the action from a contextual application determination Service,” where “the request to the contextual application determination Service includes available contextual data,” and, particularly, where the “contextual application determination Service is remote from the mobile computing device” as recited in claim 1. 
Regarding claim 8, prior art of record fails to teach or suggest a non-transitory computer readable medium storing computer-readable instruction for binding activities such that a user, using an application, can express intent to perform an action in another application that is not yet installed on the user's device, the instructions executable by a  computer and performing “requesting a list of one or more applications capable of fulfilling the action from a contextual application determination Service,” where “the request to the contextual application determination Service includes available contextual data,” and, particularly, where the “contextual application determination Service is remote from the mobile computing device” as recited in claim 8.
With respect to claim 15, prior art of record fails to teach a hardware processor capable of performing execution of instructions for binding activities such that a user, using an application, can express intent to perform an action in another application that is not yet installed on the user's device, the instructions executable by a computer and performing “requesting a list of one or more applications capable of fulfilling the action from a contextual application determination Service,” where “the request to the contextual application determination Service includes available contextual data,” and, particularly, where the “contextual application determination Service is remote from the mobile computing device” as recited in claim 15.
Original dependent claims 2-7, 9-14, 16-19 and new dependent claims 21-23 are allowable not only for being dependent on an allowable base claim but also for reciting additional limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Majid Banankhah whose telephone number is (571)272-
3770. The examiner can normally be reached on Monday to Thur.  7:30 am to 4:30 pm, F. 8:00 am-noon, *Pacific Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 	
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Signed:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferee: 

/Ovidio Escalante/

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is reminded that, in the event that the limitation is restored and a new error is identified, the present declaration would be considered defective and as such, a new declaration reflecting the new error must be submitted.